In the action by this plaintiff against Sam Chertok and others (judgment in which is herewith affirmed, ante, p. 573) plaintiff sought to recover damages for personal injuries against defendant Chertok as the operator of the car by which plaintiff was injured, and against these defendants as having charge, care and management thereof. After entry of judgment in that action an order was entered severing the action as against defendant Chertok and granting a new trial as to these defendants. Thereafter the new trial was had at Trial Term without a jury, and the judgment herein appealed from was entered dismissing the complaint as to these defendants. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ. [161 Misc. 442.]